            Case 2:18-cv-01536-BAT Document 121 Filed 08/10/20 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     JOSHUE LEE REDDING,
 8
                                  Plaintiff,             Case No. C18-1536-BAT
 9
           v.                                            ORDER DISMISSING
10                                                       CASE WITH PREJUDICE
     SNOHOMISH COUNTY JAIL, et al.,
11
                                  Defendants.
12
        The Court, having conducted a trial ORDERS as follows:
13
           1. The Court finds plaintiff failed to meet his burden of proof that defendant violated
14
                his constitutional rights;
15
           2. The Clerk shall enter Judgment in favor of defendant dismissing the case with
16
                prejudice and provide a copy of this order and the Judgment to the parties.
17
        DATED this 10th day of August, 2020.
18

19

20
                                                                A
                                                        BRIAN A. TSUCHIDA
                                                        Chief United States Magistrate Judge
21

22

23



     ORDER DISMISSING - 1
